Citation Nr: 0708700	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for depression as the result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that the veteran underwent 
coronary artery bypass in 1997 at a private hospital.  It was 
subsequently noted that the veteran's sternum was not 
completely healed and was causing chest pain.  

The veteran underwent sternum rewiring at a VA facility in 
April 2000, with reopening of the sternotomy wound.  In May 
2000, the veteran was readmitted for broken sternal wires, 
with an impression of sternal wound infection with disruption 
of the sternum and possible mediastinal infection.  After 
treatment, the veteran underwent plastic surgery with 
bilateral pectoralis advancement flaps in May 2000.  
Subsequent treatment records show that dehiscence of the 
incision resulted in nonunion, leaving the sternum and chest 
unstable and subject to chronic pain.

The record also reflects that the veteran has been diagnosed 
with depression.  Notably, he was hospitalized in April 1996, 
prior to his heart surgery, for an episode of major 
depression.  He currently receives treatment for depression.  
He asserts that his current depression is a result of the 
treatment he received for sternal dehiscence.  The record 
does not contain an opinion regarding whether the VA 
treatment either caused or aggravated the veteran's 
depression.  As such, the Board has concluded that an 
examination is necessary to address that question.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his depression.  Upon 
examination and review of the claims 
folder, the physician should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the proximate cause of the veteran's 
depression is carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the April and May 
2000 hospital care, medical or surgical 
treatment, or examination; or an event 
not reasonably foreseeable.  The complete 
rationale for all opinions expressed 
should be fully discussed in the 
examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



